DETAILED ACTION

Status of Claims
•    The following is a first, non-final office action in response to the communication filed 11/14/2018.
•    Claims 1-18 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) (claim 1, line 5 and claim 6, line 4) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
With respect to claims 1 and 6, claim elements “means…” ((claim 1, line 5 and claim 6, line 4) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With regards to claim 14, this claim recites "assigning a weight factor…" (line 2).   The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would have recognized such method as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which weight factors are assigned (i.e. the algorithm is not taught).  Even assuming arguendo that the specification may literally support the claimed limitation (e.g., [0013] of Applicant' s specification), merely reproducing the claim limitation in the specification or pointing to an original claim does not satisfy the written description requirement where the claim itself does not convey enough information to show that the inventor had possession of the claimed invention.  It is noted that this is not an enablement rejection.  Applicant's failure to disclose any meaningful structure/algorithm as to how these weight factors are assigned raises questions whether applicant truly had possession of this feature at the time of filing.

With regards to claim 15, this claim recites "assigning a numerical value…" (line 2).   The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would have recognized such method as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which a numerical value is assigned (i.e. the algorithm is not taught). While the claim states that the numerical value is assigned on a predetermined standardized quantitative scale, neither the claim nor the specification describes how the value is assigned based on the scale. Even assuming arguendo that the specification may literally support the claimed limitation (e.g., [0013] of Applicant' s specification), merely reproducing the claim limitation in the specification or pointing to an original claim does not satisfy the written description requirement where the claim itself does not convey enough information to show that the inventor had possession of the claimed invention.  It is noted that this is not an enablement rejection.  Applicant's failure to disclose any meaningful structure/algorithm as to how a numerical value is assigned raises questions whether applicant truly had possession of this feature at the time of filing.

With regards to claim 16, this claim recites "assigning a numerical value…" (line 3).   The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would have recognized such method as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which a numerical value is assigned (i.e. the algorithm is not taught). While the claim states that the numerical value is assigned on a predetermined standardized quantitative scale, neither the claim nor the specification describes how the value is assigned based on the scale. Even assuming arguendo that the specification may literally support the claimed limitation (e.g., [0013] of Applicant' s specification), merely reproducing the claim limitation in the specification or pointing to an original claim does not satisfy the written description requirement where the claim itself does not convey enough information to show that the inventor had possession of the claimed invention.  It is noted that this is not an enablement rejection.  Applicant's failure to disclose any meaningful structure/algorithm 

With regards to claim 18, this claim recites "assigning a weight factor…" (line 2).   The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would have recognized such method as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which weight factors are assigned (i.e. the algorithm is not taught).  Even assuming arguendo that the specification may literally support the claimed limitation (e.g., [0013] of Applicant' s specification), merely reproducing the claim limitation in the specification or pointing to an original claim does not satisfy the written description requirement where the claim itself does not convey enough information to show that the inventor had possession of the claimed invention.  It is noted that this is not an enablement rejection.  Applicant's failure to disclose any meaningful structure/algorithm as to how these weight factors are assigned raises questions whether applicant truly had possession of this feature at the time of filing.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With respect to claims 1 and 6, claim elements “means…” (claim 1, line 5 and claim 6, line 4) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Accordingly, the claim limitations fail to comply with the written description requirement.
Dependent claims 2-5 are rejected for at least the same rationale as set forth in the above paragraph.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With respect to claims 1 and 6, claim elements “means…” (claim 1, line 5 and claim 6, line 4) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, it is unclear what the corresponding structure, material, or acts for performing the entire claimed function include and how to clearly link the structure, material, or acts to the function. Therefore, these claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent claims 2-5 are rejected for at least the same rationale as set forth in the above paragraph.

With regards to claim 6, this claim recites the limitation “the steps” (Line 6). There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “steps.”

With regards to claim 7, this claim recites the limitation “the steps” (Line 1). There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “steps.”
Dependent claims 8-18 inherit the deficiencies of claim 7, and are thus rejected for at least the same rationale.

With regards to claim 8, this claim recites the limitation “the step” (Line 1). There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “a step.”
Dependent claim 10 inherits the deficiencies of claim 8, and is thus rejected for at least the same rationale.

With regards to claim 9, this claim recites the limitation “the step” (Line 1). There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “a step.”
Dependent claim 11 inherits the deficiencies of claim 9, and is thus rejected for at least the same rationale.

With regards to claim 10, this claim recites the limitation “the step” (Line 1). There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “a step.” 

With regards to claim 11, this claim recites the limitation “the step” (Line 1). There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “a step.”

With regards to claim 12, this claim recites the limitation “the step” (Line 1). There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “a step.”

With regards to claim 13, this claim recites the limitation “the step” (Line 1). There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “a step.”

With regards to claim 14, this claim recites the limitation “the steps” (Line 1). There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “steps.”
With regards to claim 14, it is noted that the metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of how to “assign[] a weight factor…” (line 2).  The specification does not disclose any meaningful structure/algorithm explaining how one would assign weight factors, rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.  For purposes of this examination, the examiner will interpret the weight factors to be predetermined values.  
With regards to claim 14, this claim recites the limitation “the sum” (Line 5). There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “a sum.”
With regards to claim 14, this claim recites the limitation “the resulting values” (Line 5). There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “resulting values.”

With regards to claim 15, this claim recites the limitation “the steps” (Line 1). There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “steps.”
With regards to claim 15, it is noted that the metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of how to “assign[] a numerical value…” (line 2).  The specification does not disclose any meaningful structure/algorithm explaining how one would assign a numerical value, rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.  For purposes of this examination, the examiner will interpret the numerical value to be predetermined value.  
With regards to claim 15, this claim recites the limitation “the average” (Line 4). There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “an average.”

With regards to claim 16, this claim recites the limitation “the steps” (Line 1). There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “steps.”
With regards to claim 16, it is noted that the metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of how to “assign[] a numerical value…” (line 3).  The specification does not disclose any meaningful structure/algorithm explaining how one would assign a numerical value, rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.  For purposes of this examination, the examiner will interpret the numerical value to be predetermined value.  
With regards to claim 16, this claim recites the limitation “the average” (Line 5). There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “an average.”

With regards to claim 17, this claim recites the limitation “the steps” (Lines 1-2). There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “steps.”
With regards to claim 17, this claim recites the limitation “the same product category” (Line 4). There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “a same product category.”
With regards to claim 17, this claim recites the limitation “the lowest purchase price” (Line 6). There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “a lowest purchase price.”
With regards to claim 17, this claim recites the limitation “the average price” (Line 6). There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “an average price.”

With regards to claim 18, this claim recites the limitation “the steps” (Line 2). There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “steps.”
With regards to claim 18, it is noted that the metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of how to “assign[] a weight factor…” (line 3).  The specification does not disclose any meaningful structure/algorithm explaining how one would assign weight factors, rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.  For purposes of this examination, the examiner will interpret the weight factors to be predetermined values.  
With regards to claim 18, this claim recites the limitation “the values” (Line 7). There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “values.”





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 6-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claim 6 is directed to a machine and claims 7-18 are directed to a process. Therefore, claims 6-18 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”.  
Taking claim 6 as representative, claim 6 recites at least the following limitations that are believed to recite an abstract idea: 
obtaining a Brand Score; 
obtaining an Expert Score; 
obtaining a Customer Score; 
obtaining a Retail Value Index; 
generating a Comprehensive Score based on one or more of the Brand Score, Expert Score, Customer Score, and Retail Value Index; 
displaying at least one of a Comprehensive Score, a Top 10 products list within a product category, or a product recommendation to a user.

Under Prong Two of Step 2A of the 2019 PEG, claim 6 recites additional elements, such as a data source; a data synthesis module; a means of displaying visual information to a user; and a non-transitory computer readable medium compris[ing] computer program instructions directing the data synthesis module to perform…steps. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claim 6 merely invokes such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claim 6 merely recites a commonplace business method (i.e., scoring products for recommendation to a user) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claim 6 generally links the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claim 6 specifying that the abstract idea of scoring products for recommendation to a user is executed in a computer environment 
                Since claims 6 and 7 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 6 and 7 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claim 6, this claims recites additional elements, such as a data source; a data synthesis module; a means of displaying visual information to a user; and a non-transitory computer readable medium compris[ing] computer program instructions directing the data synthesis module to perform…steps. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claim 6 are manual processes, e.g., receiving information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claim 6 merely recites the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claim 6 specifying that the abstract idea of scoring products for recommendation to a user is executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claim 6 simply conveys the abstract idea itself facilitated by generic computing components. With respect to independent claim 7, as noted above, claim 7 does not include any additional features. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 6 and 7 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 8-18, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 8-18 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Additionally, dependent claims 8-18 further fall within the “Mathematical Concepts” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite mathematical relationships, mathematical formulas or equations, and mathematical calculations. Dependent claims 8-14 and 17-18 fail to identify additional elements and as such, are not indicative of integration into a practical application. Dependent claims 15-16 further identify additional elements, such as one or more data sources and computing. Similar to discussion above the with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 15-16 merely Alice/Mayo test, claims 1-18 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Hsu et al. (US 20180047071 A1), hereinafter Hsu.

In regards to claim 1, Hsu discloses a system for facilitating purchasing decisions (Hsu: [0002] – “systems”) comprising:
a data source (Hsu: [0073] – “a server”; [0075-0076] and Fig. 2– “the Product Rating Aggregation and Prediction Service Platform 200 will typically include…Data gathering 204…information gathered may then be used”) (e.g., this is a data source)); 
a data synthesis module (Hsu: [0075-0078] and Fig. 2 – “the Product Rating Aggregation and Prediction Service Platform 200 will typically include…Rating generation 212: this component implements a primary algorithm for generating a rating from product data and reviews”);  
a non-transitory computer readable medium (Hsu: [0236] – “The software code may be stored as a series of instructions, or commands on a computer readable medium, such as a random access memory (RAM)”); and
a means of displaying visual information to a user (Hsu: [0079] and Fig. 2 – “Consumer Presentation 216: this element includes one or more data display aspects of the invention, including the display to a consumer of rating(s)”).

In regards to claim 2, Hsu discloses the system of claim 1. Hsu further discloses that the data source is a data server (Hsu: [0073] – “the invention may be implemented…with…a server”).

In regards to claim 3, Hsu discloses the system of claim 1. Hsu further discloses that the data source is a hard-drive (Hsu: [0236] – “software code may be stored…on…a hard-drive”).

In regards to claim 4, Hsu discloses the system of claim 1. Hsu further discloses that the data synthesis module comprises: a processor; a random access memory circuit; and a data storage medium (Hsu: [0236] – “software code may be stored…on a computer readable medium, such as a random access memory (RAM)”; [0051] – “a processor”).

In regards to claim 5, Hsu discloses the system of claim 1. Hsu further discloses that the data synthesis module comprises: a computing device comprising a processor; and the non-transitory computer readable medium comprising computer program instructions (Hsu: [0073] – “one or more 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-13, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 20180047071 A1), hereinafter Hsu, in view of Jadhav et al. (US 20170330262 A1), hereinafter Jadhav.

In regards to claim 6, Hsu discloses a system for facilitating purchasing decisions (Hsu: [0002] – “systems”) comprising:
a data source (Hsu: [0073] – “a server”; [0075-0076] and Fig. 2– “the Product Rating Aggregation and Prediction Service Platform 200 will typically include…Data gathering 204…information gathered may then be used”) (e.g., this is a data source)); 
a data synthesis module (Hsu: [0078] and Fig. 2 – “Rating generation 212: this component implements a primary algorithm for generating a rating from product data and reviews”);  
a means of displaying visual information to a user (Hsu: [0079] and Fig. 2 – “Consumer Presentation 216: this element includes one or more data display aspects of the invention, including the display to a consumer of rating(s)”); and 
a non-transitory computer readable medium comprises computer program instructions directing the data synthesis module to perform steps of (Hsu: [0236] – “The software code may be stored as a series of instructions, or commands on a computer readable medium, such as a random access memory (RAM)”: 
obtaining Brand information (Hsu: [0070] – “Given a database of…product-related information (e.g., brand reputation…)”);
obtaining an Expert Score (Hsu: [0143] – “calculate…a combined expert review score S.sub.E,C for a given base product”); 
obtaining a Customer Score (Hsu: [0132] – “determine the combined user review score S.sub.U,C for each product p”); 
obtaining a Retail Value Index (Hsu: [0073] – “service 104 is, alternatively or in addition, an authentic deal identification service (which may operate to make consumers aware of ‘authentic deals’, i.e., products or services that are offered at a price that is not reflective of their relative value)” (e.g., the “authentic deal” designation is a retail value index)); 
generating a Comprehensive Score based on one or more of the Brand Score, Expert Score, Customer Score, and Retail Value Index (Hsu: [0145] – “the combined user review score and the combined expert review score may be further combined (as suggested by stage 830) into a single, weighted, raw aggregate review score (RARS) for a base product”); 
displaying at least one of a Comprehensive Score, a Top 10 products list within a product category, or a product recommendation to a user (Hsu: [0217] and Fig. 10 – “a combined aggregate review (CAR) score or predictive rating 1002 for a base product 1004 is…presented to consumers via a searchable website…display …the associated overall product rating for each illustrated product”; [0157] – “a ranking…can be determined…from the rating…a ranking is an ordering of products from best-to-worst with respect to some metric…the top 10 recommended products in different verticals”; [0062] – “product…recommendations based on user and/or expert reviews are aggregated and provided to consumers”).
Hsu further discloses “a hybrid approach that combines technical specifications and reviewer ratings along a relevant dimension” (Hsu: [0205]). Where, “information may also be aggregated across all products released by a particular manufacturer…(e.g., if the manufacturer's products have been relatively less reliable in the past, then a consumer may want to be wary of the new product).” Accordingly, a manufacturer rating is determined. Additionally, Hsu discloses a use of brand information such as brand reputation in a rating (Hsu: [0070]),
yet Hsu does not explicitly disclose that brand information comprises a Brand score. However, Jadhav teaches a system of scoring a product (Jadhav: [0017]), including 
that brand information comprises a Brand score (Jadhav: [0017-0018] – “attributes of the product such as brand…a score is calculated for each attribute”).
It would have been obvious to one of ordinary skill in the art to include in the product rating system, as taught by Hsu, the ability for brand information being a Brand score, as taught by Jadhav, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing  to modify Hsu, to include the teachings of Jadhav, in order to increase revenue without hampering relevancy of the one or more products (Jadhav: [0010]).

In regards to claim 7, Hsu discloses a method for facilitating a purchase decision (Hsu: [0002] – “methods”) comprising steps of: 
obtaining Brand information (Hsu: [0207] – “information may also be aggregated across all products released by a particular manufacturer…(e.g., if the manufacturer's products have been relatively less reliable in the past, then a consumer may want to be wary of the new product)” (e.g., manufacturer reliability is brand reliability and represents a dimension) [0205] – “a hybrid approach that combines technical specifications and reviewer ratings along a relevant dimension” (e.g., a rating (i.e., score) for a respective dimension is determined));
obtaining an Expert Score (Hsu: [0143] – “calculate…a combined expert review score S.sub.E,C for a given base product”);
obtaining a Customer Score (Hsu: [0132] – “determine the combined user review score S.sub.U,C for each product p”); 
obtaining a Retail Value Index (Hsu: [0073] – “service 104 is, alternatively or in addition, an authentic deal identification service (which may operate to make consumers aware of ‘authentic deals’, i.e., products or services that are offered at a price that is not reflective of their relative value)” (e.g., the “authentic deal” designation is a retail value index)); and 
generating a Comprehensive Score  (Hsu: [0145] – “the combined user review score and the combined expert review score may be further combined (as suggested by stage 830) into a single, weighted, raw aggregate review score (RARS) for a base product”).
Hsu further discloses “a hybrid approach that combines technical specifications and reviewer ratings along a relevant dimension” (Hsu: [0205]). Where, “information may also be aggregated across all products released by a particular manufacturer…(e.g., if the manufacturer's products have been relatively less reliable in the past, then a consumer may want to be wary of the new product).” Accordingly, a manufacturer rating is determined. Additionally, Hsu discloses a use of brand information such as brand reputation in a rating (Hsu: [0070]),
yet Hsu does not explicitly disclose that brand information comprises a Brand score. However, Jadhav teaches a system of scoring a product (Jadhav: [0017]), including 
a Brand score (Jadhav: [0017-0018] – “attributes of the product such as brand…a score is calculated for each attribute”).
It would have been obvious to one of ordinary skill in the art to include in the product rating system, as taught by Hsu, the ability for brand information being a Brand score, as taught by Jadhav, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing  to modify Hsu, to include the teachings of Jadhav, in order to increase revenue without hampering relevancy of the one or more products (Jadhav: [0010]).

In regards to claim 8, Hsu/Jadhav teaches the method of claim 7. Hsu further discloses a step of generating a top 10 product list for a product category (Hsu: [0157] – “a ranking…can be determined…from the rating…a ranking is an ordering of products from best-to-worst with respect to some metric…the top 10 recommended products in different verticals”; [0206] – “ratings and product comparisons may be defined relative to other products that are available (e.g., …within a category)”; Examiner note: a top 10 recommended products list is provided as an example of a ranking, therefore this is a generated ranking).

In regards to claim 9, Hsu/Jadhav teaches the method of claim 7. Hsu further discloses a step of generating at least one product recommendation (Hsu: [0062] – “product…recommendations based on user and/or expert reviews are aggregated and provided to consumers”).
In regards to claim 10, Hsu/Jadhav teaches the method of claim 8. Hsu further discloses a step of displaying a top 10 product list to a user (Hsu: [0157] – “a ranking…can be determined…from the rating…a ranking is an ordering of products from best-to-worst with respect to some metric…the top 10 recommended products”; [0062] – “product scores (e.g., …rankings)…are aggregated and provided to consumers”; Examiner note: a top 10 recommended products list is provided as an example of a ranking).

In regards to claim 11, Hsu/Jadhav teaches the method of claim 9. Hsu further discloses a step of displaying the at least one product recommendation to a user (Hsu: [0062] – “product…recommendations based on user and/or expert reviews are aggregated and provided to consumers”).

In regards to claim 12, Hsu/Jadhav teaches the method of claim 7. Hsu further discloses a step of displaying the Comprehensive Score to a user (Hsu: [0217] and Fig. 10 – “a combined aggregate review (CAR) score or predictive rating 1002 for a base product 1004 is…presented to consumers via a searchable website…display …the associated overall product rating for each illustrated product”).

In regards to claim 13, Hsu/Jadhav teaches the method of claim 7. Hsu further discloses a step of displaying at least one of the Brand Score, the Expert Score, the Customer Score, and the Retail Value Index (Hsu: [0073] – “service 104 is…an authentic deal identification service (which may operate to make consumers aware of ‘authentic deals’, i.e., products or services that are offered at a price that is not reflective of their relative value)”).

In regards to claim 15, Hsu/Jadhav teaches the method of claim 7. Hsu further discloses that the step of obtaining the Expert Score comprises steps of: assigning a numerical value on a predetermined standardized quantitative scale for each Expert review and rating available from one or more data sources (Hsu: [0143] – “the expert review scores may be normalized to account for uncertainty”; see also [0056]); and 
computing an average of the numerical values (Hsu: [0143] – “to determine the combined expert review score, for each product p with normalized review scores (e.sub.1 . . . e.sub.n), one can calculate the adjusted normalized mean”).

In regards to claim 16, Hsu/Jadhav teaches the method of claim 7. Hsu further discloses that the step of obtaining the Customer Score comprises steps of: assigning a numerical value on a predetermined standardized quantitative scale for each Customer review and rating available from one or more data sources (Hsu: [0129] – “The raw user review scores (RS.sub.U) 808 used to calculate the combined user review score S.sub.U,C are drawn from various sources and typically will be normalized 812 by source and category”; see also [0056]); and 
computing an average of the numerical values (Hsu: [0132] – “To determine the combined user review score S.sub.U,C for each product p with N normalized review scores r.sub.1 . . . r.sub.n, the adjusted normalized mean (ANM)…may be calculated”).

In regards to claim 18, Hsu/Jadhav teaches the method of claim 7. Hsu further discloses that the step of generating the Comprehensive Score comprises steps of: assigning a weight factor to factors including each of the Expert Score, and the Customer Score; multiplying each respective weight factor by the score or index to which it was assigned; and adding values resulting after the multiplication (Hsu: [0145] – the combined user review score and the combined expert review score may be further combined (as suggested by stage 830) into a single, weighted, raw aggregate review score (RARS) for a base product: 
RARS=Expert Review Score Weight*S.sub.E,C+User Review Score Weight*S.sub.U,C”),
yet Hsu does not explicitly teach that factors in the calculation include a Brand Score, and a Retail Value Index. However, Jadhav teaches that factors in the calculation include a Brand Score, and a Retail Value Index (Jadhav: [0017-0018] – “attributes of the product such as brand…price… a score is calculated for each attribute. Further, each of these attributes is analyzed separately and weights are assigned to each of them. Subsequently, a `ProductRank` is calculated by combining the weights and the scores of each attribute” (Examiner note: the price score is a retail value index)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jadhav with Hsu for the reasons identified above with respect to claim 7.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu, in view of Jadhav, in view of Cohen (US 20100138279 A1), hereinafter Cohen.

In regards to claim 14, Hsu/Jadhav teaches the method of claim 7. 
Hsu further discloses “a hybrid approach that combines technical specifications and reviewer ratings along a relevant dimension” (Hsu: [0205]). Where, “information may also be aggregated across all products released by a particular manufacturer…(e.g., if the manufacturer's products have been relatively less reliable in the past, then a consumer may want to be wary of the new product).” Accordingly, a manufacturer rating is determined. Additionally, Hsu discloses a use of brand information such as brand reputation in a rating (Hsu: [0070]).
Jadhav further teaches a Brand score (Jadhav: [0017-0018] – “attributes of the product such as brand…a score is calculated for each attribute”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jadhav with Hsu for the reasons identified above with respect to claim 7.
Yet Hsu/Jadhav does not explicitly disclose that the step of obtaining the Brand Score comprises steps of: assigning a weight factor to each of a heritage rating, an innovation rating, a reliability rating, a social good rating, and a relevance rating; multiplying each weight factor by the rating associated with it; and multiplying a sum of resulting values. However, Cohen teaches a system of rating consumer products (Cohen: [0005]; [0007]), including 
that the step of obtaining the Brand Score comprises steps of: assigning a weight factor to each of a heritage rating, an innovation rating, a reliability rating, a social good rating, and a relevance rating (Cohen: [0021] – “Each sustainability factor includes x activities and a weighting factor”; See also Table 1, including the Sustainability factors: “Economic Benefits Where Produced,” which includes factors such as the company providing jobs in the community and whether the factories are a major economic player (e.g., this is a heritage rating), “Innovations in Sustainability” (e.g., an innovation rating); “Ingredient Sourcing,” which includes factors such as natural and organic ingredients (e.g., this is interpreted to be a reliability rating); “Social Benefits Brand Programs” (e.g., a social good rating); and  “Consumer Communication of Sustainability,” which includes factors such as mass media and online references to the Brand’s sustainability (e.g., this is a relevance rating)); 
multiplying each weight factor by the rating associated with it (Cohen: [0022] – “uses the weighting factor associated with each sustainability factor to adjust the score for the associated sustainability factor”; see also [0025]); and 
multiplying a sum of resulting values (Cohen: [0025] – “calculates the composite rating as…the mathematical weighted average of the individual scores for the applicable sustainability factors”).
It would have been obvious to one of ordinary skill in the art to include in the product rating system, as taught by Hsu/Jadhav, the ability for brand information being a Brand score, as taught by Cohen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing  to modify Hsu/Jadhav, to include the teachings of Cohen, in order to brings awareness and action to the decision-makers of the important brands in our society (Cohen: [0007]).


 Allowable Subject Matter

Claim 17 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112 and 35 U.S.C. 101, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: 

Prior Art consideration
	Upon review of the evidence at hand, it is concluded that the totality of the evidence in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the Applicant’s invention.  In regards to dependent claim 17 the allowable feature are as follows: 
the step of obtaining the Retail Value Index comprises the steps of: 
identifying a lowest purchase price available for a product within a set of price data; 
obtaining an average price for all products in the same product category from the set of price data; 
subtracting the lowest purchase price of the product from the average price of all the products; 
dividing a result of the subtraction by the average price; adding 1 to a result of the division; and 
dividing the result of the summation by a predetermined scaling factor.	
The most apposite prior art of record includes newly cited Hsu et al. (US 20180047071 A1), hereinafter Hsu, in view of newly cited Jadhav et al. (US 20170330262 A1), hereinafter Jadhav, in further view of newly cited Jacob et al. (US 20170236225 A1), hereinafter Jacob.
	Newly cited Hsu discloses a product scoring system (Hsu: [0145]). Hsu further discloses “a hybrid approach that combines technical specifications and reviewer ratings along a relevant dimension” (Hsu: [0205]). Hsu further discloses informing a customer of a good value (Hsu: [abstract]). Additionally, Hsu discloses “an authentic deal identification service (which may operate to make consumers aware of ‘authentic deals’, i.e., products or services that are offered at a price that is not reflective of their relative value)” (Hsu: [0073]).
	Newly cited reference Jadhav teaches a system for scoring a product (Jadhav: [0017-0018). Jadhav teaches attributes determined for a product, including price (Jadhav: [0017]). Jadhav further teaches that attributes are scored (Jadhav: [0018]). Additionally, Jadhav teaches that an attribute may be whether a product is “on sale” (Jadhav: [0021]).
	Newly cited reference Jacob teaches a method of providing listings (Jacob: [0018]). Jacob further teaches a proxy listing for a price in a region (Jacob: [0025]). Jacob teaches finding a “substantially lower” price, where the determination is defined as “defined as less than the average price for the region minus a constant threshold multiplied by a standard deviation of the region or some other pre-defined threshold” (Jacob: [0025]). 
	However, neither Hsu, nor Jadhav, nor Jacob, teaches 
the step of obtaining the Retail Value Index comprises the steps of: 
identifying a lowest purchase price available for a product within a set of price data; 
obtaining an average price for all products in the same product category from the set of price data; 
subtracting the lowest purchase price of the product from the average price of all the products; 
dividing a result of the subtraction by the average price; adding 1 to a result of the division; and 
dividing the result of the summation by a predetermined scaling factor.	
As such, none of the prior art teaches the allowable features of the claims. 
	Additionally, the Examiner further emphasizes the claims as a whole and herby asserts the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  Moreover, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of evidence at hand to reach the combination of features as claimed would require substantial reconstruction of the Applicant’s claimed invention relying on improper hindsight bias and resulting in an appropriate combination.  
	It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Comito (US 20140040160 A1) teaches a method of rating a product. Brand and economic values are taken into account when analyzing a product. Scores are used to rate products with respect to one another within an industry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969.  The examiner can normally be reached on Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625